Exhibit 10.13
 
BASE SALARIES OF EXECUTIVE OFFICERS OF THE REGISTRANT
 
As of February 28, 2011, the following are the base salaries (on an annual
basis) of the executive officers (as defined in Item 402(a)(3) of Regulations
S-K) of CVB Financial Corp.:
 

         
Christopher D. Myers
  $ 750,000  
President & CEO
       
Edward J. Biebrich, Jr. 
  $ 305,000  
Executive Vice President & Chief Financial Officer
       
James F. Dowd
  $ 297,500  
Executive Vice President & Senior Loan Officer
       
Chris A. Walters
  $ 257,500  
Executive Vice President & CitizensTrust Manager
       
David C. Harvey
  $ 270,000  
Executive Vice President & Chief Operations Officer
       
Richard C. Thomas
  $ 285,000  
Executive Vice President Finance & Accounting
       
David A. Brager
  $ 275,000  
Executive Vice President & Sales Division Manager
       



